Case 4:18-cv-00910-SDJ-KPJ Document 117 Filed 08/25/20 Page 1 of 7 PageID #: 2951



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

  DARYL R. HEBERT,                                  §
                                                    §
                  Plaintiff,                        §
                                                    §
  v.                                                §   CASE NO. 4:18-CV-00910-SDJ-KPJ
                                                    §
  UNUM GROUP d/b/a UNUM GROUP                       §
  CORPORATION, JEFF MONTAG,                         §
  MARCUS VEAZY, MATTHEW                             §
  MCWILLIAMS, RENEE WILLS,                          §
  TAMMY WEATHERMAN, KELLY                           §
  PREISZ, and LIZ PUTNAM,                           §
                                                    §
                  Defendants.                       §

                           MEMORANDUM OPINION AND ORDER

         Pending before the Court are the following motions:

         1. Defendants Unum Group d/b/a Unum Group Corporation, Jeff Montag, Marcus
            Veazey, Matthew McWilliams, Renee Wills, Tammy Weatherman, Kelly Preisz, and
            Liz Putnam’s (collectively, “Defendants”) Unopposed Motion to Redact Sensitive
            Information from Report and Recommendation (the “Unopposed Motion”) (Dkt. 99);
            and

         2. Defendants’ Amended Motion to Redact Sensitive Information and Brief in Support
            (the “Amended Motion”) (Dkt. 106).

  Upon consideration, the Court finds that Defendants’ Unopposed Motion (Dkt. 99) is DENIED

  AS MOOT, and Defendants’ Amended Motion (Dkt. 106) is GRANTED IN PART and

  DENIED IN PART, as set forth below.

                                      I.     BACKGROUND

         On June 3, 2020, the Court entered a Report and Recommendation (the “Report”)

  (Dkt. 96) regarding Defendants’ Motion for Summary Judgment (the “Motion for Summary

  Judgment”) (Dkt. 55) under seal, as the briefing and exhibits attached in support and in opposition
Case 4:18-cv-00910-SDJ-KPJ Document 117 Filed 08/25/20 Page 2 of 7 PageID #: 2952



  to the Motion were sealed. See Dkts. 61, 65, 68, 69. The Court granted Defendants’ Motions to

  Seal (Dkts. 64, 67) the briefs and exhibits regarding the Motion based on the parties’ assertion that

  they contained “highly confidential proprietary business and personal information.” See Dkts. 66,

  69. In considering the Motion for Summary Judgment, wherein the Court reviewed the underlying

  briefing and exhibits submitted in support thereof, the Court concluded that the pleadings were not

  properly sealed. Because a presumption of public access applies to judicial records, the Court

  ordered the parties to designate what cited information in the Report needed to be redacted. See

  Dkt. 97.

         On June 10, 2020, pursuant to the Court’s Order (Dkt. 97), Plaintiff filed Plaintiff’s

  Proposed Redactions to Magistrate Judge’s Report and Recommendation (“Plaintiff’s Proposed

  Redactions”) (Dkt. 98), and Defendants filed Defendants’ Unopposed Motion (Dkt. 99). In

  Plaintiff’s Proposed Redactions, Plaintiff requested the Court redact a quoted paragraph from

  Plaintiff’s termination letter. See Dkt. 98. In Defendants’ Unopposed Motion, Defendants

  requested the Court redact the names of certain individual defendants and non-parties in order to

  preserve their privacy interests. See Dkt. 99 at 5.

         On June 29, 2020, the Court held a hearing (the “First Hearing”) to discuss with the parties

  the Court’s intent to unseal the Report (Dkt. 96), the parties’ briefing on Defendants’ Motion for

  Summary Judgment (Dkt. 55, 61, 65, 68), Defendants’ Motion in Limine (Dkts. 76), Defendants’

  Response to Plaintiff’s Motion in Limine (Dkt. 86), and all of the exhibits attached thereto

  (collectively, the “Relevant Documents”). See Docket Entry on June 29, 2020. At the First

  Hearing, subsequent to discussion regarding the local rules and case law pertaining to this issue,

  the Court instructed the parties to confer and submit additional briefing specifying any specific

  information the parties contend should be redacted within the Relevant Documents and to assert a



                                                    2
Case 4:18-cv-00910-SDJ-KPJ Document 117 Filed 08/25/20 Page 3 of 7 PageID #: 2953



  compelling showing of a particularized need to prevent disclosure for each specific request. See

  id.

         On July 13, 2020, Defendants filed their Amended Motion and Plaintiff filed Plaintiff’s

  Additional Briefing as to Sealing or Redaction of Relevant Documents (“Plaintiff’s Additional

  Briefing”) (Dkt. 105). In the Amended Motion, Defendants renew their request that the Court

  redact certain individuals’ names in connection with the most sensitive information in the Relevant

  Documents. See Dkt. 106 at 4. Attached to the Amended Motion, Defendants include charts

  specifying which names and identifying information they contend should be redacted from the

  Relevant Documents. See Dkts. 106-1, 106-2, 106-3, 106-4, 106-5, 106-6, 106-7, 106-8, 106-9,

  106-10. In Plaintiff’s Additional Proposed Briefing, Plaintiff abandons his original request that the

  Court redact a quoted paragraph from Plaintiff’s termination letter, and instead, argues that nothing

  in the Relevant Documents should be redacted because much of the sealed information is already

  publicly available in Plaintiff’s Amended Complaint (Dkt. 42). See Dkt. 105 at 2, 5.

         On July 14, 2020, the Court ordered Defendants to file an expedited response to Plaintiff’s

  argument that the information sought to be redacted is already publicly available. See Dkt. 108.

  On July 21, 2020, Defendants filed their response, arguing the names of certain individuals, as

  well as sensitive information, is not contained in Plaintiff’s Amended Complaint, as the Amended

  Complaint describes various individuals and events in general terms. See Dkt. 109 at 3. On August

  21, 2020, the Court held a hearing (the “Second Hearing”) to address Defendants’ Amended

  Motion and Plaintiff’s Additional Proposed Briefing. See Minute Entry on August 21, 2020.

                                          II.    ANALYSIS

         “[B]ased on the nature of democracy and the citizen’s desire to keep a watchful eye on the

  workings of public agencies, there is a presumption that judicial records are to be kept open to the



                                                   3
Case 4:18-cv-00910-SDJ-KPJ Document 117 Filed 08/25/20 Page 4 of 7 PageID #: 2954



  public.” Williams v. Luminator Holdings, LP, Case No. 3:12-CV-2975-M, 2012 WL 5878370, at

  *2 (N.D. Tex. Nov. 21, 2012) (internal quotations omitted). The presumption of public access to

  judicial records includes court decisions and the filings on which those decisions rest. See Blue

  Spike, LLC v. Audible Magic Corporation, Case No. 6:15-cv-584, 2016 WL 9275966, at *3 (E.D.

  Tex. May 17, 2016) (citing SEC v. Van Waeyenberghe, 990 F.2d 845, 849 (5th Cir. 1993)). If the

  parties wish to maintain court records under seal, they “must show their rights to confidentiality

  overcome the strong competing right in public access.” Id. at *4. Where materials relate to

  dispositive issues in the case, “the parties must make a compelling showing of a particularized

  need to prevent disclosure.” Erfindergemeinschaft Uropep GbR v. Eli Lilly and Company, Case

  No. 2:15-CV-1202-WCB, 2017 WL 434207, at *2 (E.D. Tex. Feb. 1, 2017). Courts have denied

  public access to court records when necessary to ensure that those records do not cause “public

  scandal” or are not used “as sources of business information that might harm a litigant’s

  competitive standing.” Bianco v. Globus Medical, Inc., Case No. 2:12-CV-00147-WCB, 2014 WL

  3422000, at *1 (E.D. Tex. July 14, 2014) (quoting Nixon v. Warner Communications, Inc., 435

  U.S. 589, 598 (1978)). Ultimately, the decision whether to allow public access to court records is

  left to the “sound discretion of the trial court . . . to be exercised in light of the relevant facts and

  circumstances of the particular case.” Nixon, 435 U.S. at 599.

          The Court finds Defendants have met their burden in establishing that individuals’ rights

  to confidentiality overcome the strong right to public access for some, but not all, of the requested

  redactions in the Amended Motion. First, some of the evidence in this case involves allegations of

  sexual harassment and alleged unwanted sexual contact. Redacting individual defendants’ and

  non-parties’ names and details of these alleged events when discussing such sensitive topics will

  allow the public access to information relevant to the Court’s decision while protecting the



                                                     4
Case 4:18-cv-00910-SDJ-KPJ Document 117 Filed 08/25/20 Page 5 of 7 PageID #: 2955



  individual defendants’ and non-parties’ privacy interests. See Southern Methodist University Ass’n

  of Women Law Students v. Wynne & Jaffe, 599 F.2d 707, 713 (5th Cir. 1979) (“[W]here the issues

  involved are matters of highly sensitive and highly personal nature, . . . the normal practice of

  disclosing any parties’ identities yields to a policy of protecting privacy in a very private matter.”).

  Therefore, the Court finds that Defendants’ Amended Motion should be granted as to requested

  redactions involving any allegations of sexual harassment or unwanted sexual contact.

         Second, there is evidence in this suit involving names of brokers and brokerages who

  engage in business with Defendant Unum Group (“Unum”). These brokers and brokerages are not

  parties to this suit, and their names are not relevant to the claims presented in this case. If their

  names were not redacted from the record, the documents in this case could harm Unum’s

  competitive standing with these brokers. See Bianco, 2014 WL 3422000, at *1. As such, the Court

  finds that Defendants’ Amended Motion should be granted as to Defendants’ requests to redact

  the names of brokers and brokerages.

         Lastly, the Court finds that some of the evidence involved in this case should remain

  redacted in order to avoid “public scandal.” See Bianco, 2014 WL 3422000, at *1. Upon review

  of the Amended Motion and its attached exhibits, some of the evidence in this matter pertains to

  allegations that are not directly relevant to the claims in this suit and would be particularly

  embarrassing and harmful if revealed to the public. For example, the Court finds that allegations

  regarding                                      allegedly hiring a stripper and choking an employee

  over two decades ago could “promote public scandal” and are not necessary for the public to

  understand the Court’s decisions in this matter. See id. Similarly, the Court finds that allegations

  involving                               work performance and information identifying non-party

                  as the Unum employee nicknamed “FLP” are harmful to the reputations of



                                                     5
Case 4:18-cv-00910-SDJ-KPJ Document 117 Filed 08/25/20 Page 6 of 7 PageID #: 2956



  and        , and not directly relevant to the matters in dispute in this suit. As such, the Court finds

  that their names and information regarding such allegations should be redacted in order to preserve

  their privacy interests. See id. However, the Court finds no basis on which to redact evidence

  directly related to the claims in this suit merely because it may cause embarrassment to such

  individual, such as: evidence that Defendant Tammy Weatherman used the term “FLP” and

  decorated Plaintiff’s office; evidence of Unum employee complaints regarding Wills and Unum’s

  counseling and feedback provided to Wills after the investigation that was the subject of this

  lawsuit; evidence that non-party Allison Noble submitted matching gift forms; evidence that

  Shirey decorated Plaintiff’s office and had a matching gift form submitted on her behalf; and

  evidence regarding non-party Joyce Lee’s decision to resign during the investigation that was the

  subject of this lawsuit.

                                        III.    CONCLUSION

          Based on the foregoing, the Court finds that Defendants’ Unopposed Motion (Dkt. 99) is

  DENIED AS MOOT, and Defendants’ Amended Motion (Dkt. 106) is GRANTED IN PART

  and DENIED IN PART. The Court grants Defendants’ redaction requests that fall into the

  following categories: (1) any statements involving allegations, whether substantiated or not, of

  sexual harassment or unwanted sexual contact; (2) the names of brokers or brokerages; and (3) any

  statements and/or evidence not directly relevant to the claims in this suit that would be particularly

  embarrassing and harmful if revealed to the public as to cause “public scandal,” including those

  discussed above by the Court. In weighing the interests advanced by Defendants in the Amended

  Motion and the public’s right of access to court proceedings, the Court finds that Defendants have

  not established a compelling showing of a particularized need to redact for the remaining requests

  contained in the Amended Motion.



                                                    6
Case 4:18-cv-00910-SDJ-KPJ Document 117 Filed 08/25/20 Page 7 of 7 PageID #: 2957



         IT IS THEREFORE ORDERED that Defendants shall produce to Plaintiff proposed

  redacted versions of Dkts. 55, 55-1, 61, 61-1, 61-2, 65, 65-1, 68, and 76, for review in accordance

  with this Order by August 28, 2020.

         IT IS FURTHER ORDERED that Plaintiff shall have until September 4, 2020, to review

  the redacted documents produced by Defendants and confer as to the proposed redactions. If the

 . parties disagree as to whether a particular redaction complies with this Order, the parties are

  directed to contact the Court immediately regarding their dispute.

         IT IS FURTHER ORDERED that Defendants shall file the final redacted documents

  after conferring with Plaintiff by September 8, 2020.

               So ORDERED and SIGNED this 25th day of August, 2020.




                                                      ____________________________________
                                                      KIMBERLY C. PRIEST JOHNSON
                                                      UNITED STATES MAGISTRATE JUDGE




                                                  7
